DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10944041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
In view of applicant’s terminal disclaimer filed on July 12, 2022, the rejections of claims 1-20 under nonstatutotry double patenting as stated in the Office Action mailed on April 28, 2022 have been withdrawn.

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2012/0319535, discloses a piezoelectric ultrasonic transducer device with a piezoelectric material layer formed in between electrodes; and a redistribution substrate bonded to the piezoelectric ultrasonic transducer device.  However, the prior art differs from the present invention because the prior art fails to disclose a redistribution layer comprising an electrode and a cavity on a surface of the redistribution layer; and a capacitive transducer.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites forming a second substrate, comprising: a redistribution layer (RDL) over a third substrate, the RDL comprising a fourth electrode; and a first cavity on a surface of the RDL adjacent to the fourth electrode; forming a second cavity in one of the first substrate and the second substrate; and bonding the first substrate to the second substrate.
Claim 11 recites forming a membrane stack of a piezoelectric ultrasonic transducer and a polysilicon region over the first dielectric layer;  forming a second substrate, comprising: forming a redistribution layer (RDL) over a third substrate, the RDL comprising a bottom electrode of a capacitive ultrasonic transducer and an inter-metal dielectric layer over the bottom electrode; and etching a first cavity on a surface of the RDL adjacent to the bottom electrode; and bonding the first substrate to the second substrate.
Claim 18 recites a redistribution layer (RDL) over a first substrate; a capacitive transducer adjacent to the piezoelectric transducer and comprising: a top electrode in the dielectric layer; and a bottom electrode in the RDL and aligned with the top electrode; and32TSMC No. P20191346US01 / Attorney Docket No. T12073/US11102 a first conductive line electrically coupled to the membrane stack of the piezoelectric transducer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-10, 12-17, 19 and 20 variously depend from claim 1, 11 or 18, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 15, 2022